   Case 3:19-cv-00332-REP Document 42-1 Filed 06/01/20 Page 1 of 1 PageID# 1995

                                 UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF VIRGINIA
FERNANDO GALINDO                                                                                      MARK S. DAVIS
 CLERK OF COURT                                                                                        CHIEF JUDGE

                                                    June 3, 2020



   Mr. Randall Keystone, #22362084
   Gilmer FCI
   P. O. Box 6000
   Glenville, WV 26351

   Re:     Thorpe, et al. v. Virginia Department of Corrections, et al.
           Civil Action No. 3:19cv00332

   Dear Mr. Keystone:

   The Clerk’s Office is in receipt of your letter dated May 18, 2020.

   As of April 21, 2020, this case was Transferred to the Western District of Virginia. Your name does not
   appear as a listed party on the Docket Report for the Eastern District of Virginia.

   The Clerk’s Office charges a fee of ten cents ($ .10) per page for copies of documents including Docket
   Reports in any case beginning in 2007 or after. Free copies are not provided to anyone, regardless of
   financial status.

   According to your letter, you are requesting the Status or a copy of the Docket Report in the above
   referenced case. The cost for the report is $2.10 for 21 pages, as documents are added, the cost will increase.

   If you wish to obtain a copy of the Docket Report, please send a money order made payable to the Clerk,
   U.S. District Court in the appropriate amount. Once we have received payment, the Docket Report will
   be mailed to you.

   If further assistance is required, please feel free to contact the Clerk’s Office.

                                                       Sincerely,

                                                       FERNANDO GALINDO, CLERK


                                                       By: _/s/ S. Beal________________
                                                               Deputy Clerk




                                                www.vaed.uscourts.gov
ALEXANDRIA (703) 299-2100  NEWPORT NEWS (757) 247-0784  NORFOLK (757) 222-7205  RICHMOND (804) 916-2200
